Citation Nr: 0327056	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel













INTRODUCTION

The appellant served on active duty from October 1955 to 
September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (RO), 
which denied the benefit sought on appeal.   


FINDING OF FACT

The appellant does not have 90 days of active military 
service during a period of war, nor was he discharged from 
service during a period of war because of a service-connected 
disability.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits. 38 
U.S.C.A. §§ 101(2), 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.314 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002). The final 
rule implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2003).

In the circumstances of this case, the appellant has been 
advised of the VCAA and the requirements necessary to 
establish his claim, to include what evidence the VA would 
obtain, in the statement of the case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also informed that 
he had a year to submit any evidence requested by the VA.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Board is satisfied that the provisions of 
VCAA have been met.  

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice-
connected pension.  Eligibility for VA pension benefits 
generally requires an initial showing that the claimant is a 
veteran who served on active duty for at least 90 days during 
a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 
3.314.  VA's determination of whether a claimant's service 
meets these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203 (2002); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (holding that a 
service department determination as to an individual's 
service shall be binding on the VA).  A claim by a claimant 
whose service department records fail to show threshold 
eligibility lacks legal merit or legal entitlement and must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran 
meets the service requirements of that section if he served 
in active military, naval or air service (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

For VA benefits purposes, the term "period of war" is defined 
as "the Spanish-American War, the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, [and] the Persian Gulf War." 38 U.S.C.A. § 101(11) (West 
2002); 38 C.F.R. §§ 3.1(f), 3.2 (2003).  Relevant here, the 
"Korean conflict" means the "period beginning on June 27, 
1950 and ending on January 31, 1955".  38 U.S.C.A. § 101(9); 
38 C.F.R. § 3.2(e).  The next period of war is the "Vietnam 
era," which means the "period beginning on February 28, 1961, 
and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period".  It 
means "the period beginning on August 5, 1964, and ending on 
May 7, 1975, in all other cases."  38 U.S.C.A. § 101(29) 
(West 2002); 38 C.F.R. § 3.2(f) (2003).

Evidence of record includes copies of the appellant's Armed 
Forces of the United States Report of Transfer or Discharge, 
DD Form 214, showing active military service in the United 
States Army from October 19, 1955 to September 18, 1957. 
Accordingly, the appellant did not serve on active duty for 
at least 90 days during a period of war.

Nevertheless, a veteran with less than 90 days of service 
during a period of war may be eligible for nonservice-
connected disability pension if he was released from such 
service for a service-connected disability or at the time of 
separation from service had a service-connected disability 
which would have warranted a discharge for disability.  

The record, however, does not demonstrate that the appellant 
was discharged or released from service prior to a 90-day 
period because of a service-connected disability.  Nor does 
the record show that he had a service-connected disability at 
the time of discharge that would have warranted a discharge 
for disability.

In the instant case, a report of medical examination dated in 
August 1957, prior to service separation, shows that clinical 
evaluation was normal for all systems. No disorders were 
diagnosed and the veteran was determined to be qualified for 
separation. The DD Form 214 documents that the character of 
service was honorable.  Thus, the appellant was not 
discharged because of a service-connected disability.

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits. Therefore, his claim 
for entitlement to nonservice-connected disability pension 
benefits lacks legal merit and his claim must be denied.


ORDER

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



